Citation Nr: 1445817	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  11-28 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for coronary artery disease (CAD).

2.  Entitlement to an increased rating for residuals of prostate cancer, to include the propriety of a reduction in rating from 100 percent to 0 percent, effective June 1, 2013.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2011 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Huntington, West Virginia and Cleveland, Ohio respectively. The Veteran had a hearing before the Board in July 2014 pertaining to the heart issue on appeal here and the transcript is of record.

The issue pertaining to the Veteran's service-connected residuals of prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's coronary artery disease is manifested by ischemic heart disease requiring continuous medication for control, workload of 6.5 METs resulting in dyspnea and fatigue, and left ventricular dysfunction with an ejection fraction of 55 percent, but with no evidence of congestive heart failure.


CONCLUSION OF LAW

The criteria for a 30 percent rating, but no higher, for coronary artery disease have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Codes 7005, 7006 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

At the outset, the Board notes that the Veteran testified before the Board in July 2014 that his appeal pertaining to the rating of his CAD is limited to seeking a 30 percent rating.  To the extent the Veteran is granted a rating of 30 percent, the Veteran indicated at his hearing that his appeal would be completely satisfied.  In light of the grant herein, the Board concludes the Veteran's appeal has been completely satisfied and, therefore, any deficiencies with regard to notice or VA's duty to assist are considered harmless error.  See AB v. Brown, 6 Vet. App. 35 (1993). 

Increased Rating (Heart Disease)

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an increased rating the primary concern is the current level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Staged ratings are not appropriate here as the manifestations of the Veteran's disease were consistent throughout the appellate time frame.  This is explained in more detail below.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran suffered a heart attack in 1996 or 1997, and subsequently had two stent placements by 2005.  The Veteran filed a claim seeking entitlement to service connection for heart disease in January 2007, which was ultimately granted by a February 2011 rating decision and assigned a 10 percent disability rating.  

Typically, following a heart attack, a 100 percent rating is assigned for three months following the myocardial infarction under Diagnostic Code 7006.  38 C.F.R. § 4.104, Diagnostic Code 7006.  Here, however, the Veteran was initially service connected for his heart disease in 2007, which was years after the heart attack.  The RO rated the Veteran's current manifestations of heart disease, status post myocardial infarction with stent placements, under Diagnostic Codes 7005-7006, for arteriosclerotic heart disease (Coronary Artery Disease) (Diagnostic Code 7005) and myocardial infarction (Diagnostic Code 7006).  Aside from the temporary total evaluation assigned for three months following a myocardial infarction, the diagnostic codes provide identical rating criteria.   

That is, under both Diagnostic Code 7005 and Diagnostic 7006,  a 10 percent rating is awarded where workload is demonstrated greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  38 C.F.R. § 4.104, Diagnostic Codes 7005-7006.  A 30 percent rating is assigned for workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id.  A 60 percent rating is assigned if there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  A 100 percent rating is warranted with chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

The Veteran contends he is entitled to a 30 percent rating for his heart disease because his diagnostic tests meet the 30 percent rating criteria.  He testified before the Board that his workload was measured at 6.5 METs, he takes continuous medication for control of his heart disease, and he suffers from fatigue, shortness of breath, and chest pain on low exertions.  He described difficulties with climbing stairs, walking long distances, or doing any laborious chores.  

VA and private medical records indicate periodic treatment and diagnostic testing for his heart disease since his heart attack in the 1990s.  In August 2005, VA outpatient treatment records reveal abnormal findings consistent with CAD with reversible ischemia.  Left ventricular dysfunction was found with an ejection fraction of 52%.  In January 2009, VA outpatient treatment records indicate an ejection fraction of 55%, but with no objective evidence to suggest myocardial ischemia.  VA outpatient treatment records and private treatment records confirm the Veteran's use of continuous medication to control his CAD.  The records also indicate periodic complaints of shortness of breath.  

The Veteran was afforded a VA examination in January 2010 where the examiner noted the Veteran's history of two cardiac stents.  At that time, there was no evidence of congestive heart failure and METs were estimated at 6.5 based on the Veteran's ability to climb a flight of stairs.  The examiner diagnosed the Veteran with CAD.  In a January 2011 addendum, the examiner further clarified that ischemic heart disease was found on examination with left ventricular ejection fraction (LVEF) of 55%.  The examiner cited to a January 2009 exercise test, which showed workload of 6.5 METs with dyspnea and fatigue.

In light of the Veteran's testimony and the medical evidence of record, the Board concludes his heart disease meets the 30 percent rating criteria for CAD, but no higher.  While there is no evidence of congestive heart disease, the Veteran has been diagnosed with ischemic heart disease with a workload of 6.5 METs based on exercise testing.  The Veteran has been seen with complaints of dyspnea, fatigue, and shortness of breath.  His LVEF was not shown to be 50 percent or less at any time during the appellate time frame and, therefore, a higher rating is not warranted.  Cf. 38 C.F.R. § 4.104, Diagnostic Codes 7005, 7006.  An increased rating of 30 percent for the Veteran's CAD is warranted.

The discussion above reflects consideration of the rating criteria along with the Veteran's functional and occupational impairments. The Veteran indicated that his heart disease affects his ability to perform his job.  Records show the Veteran is still working full time and, indeed, owns his own business.  While he indicates his heart disease limits the amount of hours he can work and requires him to delegate certain duties to other employees, there is nothing in the record that indicates his disability renders him "unemployable."  Indeed, there is evidence to the contrary.  Thus, the Board does not find a claim of entitlement to a total disability rating based on individual unemployability has been reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Similarly, although his heart disease affects his occupation, there is nothing in the record suggesting the Veteran's disability picture is unusual or would otherwise render the usual rating criteria impractical.  See Barringer v. Peake, 22 Vet. App. 242 (2008); Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The record does not establish that the rating criteria are inadequate for rating his heart disease.  A comparison between the level of severity and symptomatology (dyspnea, fatigue) of the Veteran's heart disease with the relevant established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability and symptomatology.  The effect of the Veteran's disability has been fully considered and is contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Again, the Veteran specifically limited his appeal here to seeking a 30 percent rating.  In light of the evidence discussed above, the Board finds the preponderance of the evidence warrants a 30 percent rating for the Veteran's heart disease for the entire appellate time frame, which constitutes a complete grant of the benefit sought on appeal.


ORDER

Entitlement to a 30 percent rating, but no higher, for coronary artery disease is granted subject to the laws and regulations governing monetary awards.


REMAND

A March 2013 rating decision, in pertinent part, reduced the Veteran's rating for service connected prostate cancer residuals from 100 percent to 0 percent, effective June 1, 2013.  The veteran submitted a March 2014 VA Form 9 perfecting his CAD appeal, but also providing his notice of disagreement (NOD) with the March 2013 decision reducing his prostate cancer disability rating.  

Accordingly, the claim must be remanded to allow the RO to provide the Veteran with a statement of the case (SOC) on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the claim is remanded for the following:
Provide the Veteran and his representative a statement of the case as to the issue of entitlement to an increased rating for residuals of prostate cancer, to include the propriety of a reduction in rating from 100 percent to 0 percent, effective June 1, 2013.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of the issue to the Board. See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board. If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
	ROBERT C. SCHARNBERGER	
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


